Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, A.J.), entered October 7, 2009 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted sole custody of the parties’ children to Daniel Tadusz.
Now, upon reading and filing the stipulation discontinuing appeal signed by petitioner-respondent on September 8, 2010 and by the attorneys for the parties on September 23 and 29, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Martoche, J.E, Centra, Fahey, Lindley and Sconiers, JJ.